JUSTICE HEIPLE, dissenting: The erroneous judgment of $7,332 in this case is apparently grounded on the fact that defendant’s counsel neglected to appear for the trial. This failure to appear severely piqued the trial court. Judge Ebel advised counsel to “please be advised that I do not conduct court business through the mail. *** Failure of counsel to appear at hearing, may result in court action adverse to the party represented by that counsel.” When counsel after being so advised did not appear, Judge Young entered judgment for the plaintiff as noted. Yet, the leases which are the subject of the litigation and which were before the court clearly indicate that the plaintiff was entitled to absolutely nothing. These oil-drilling leases provided for the up-front payment of $1,425, which was paid. Future payments were, according to the stated terms of the lease, at the lessee’s option. The option not being exercised, no further payments were due. In affirming the erroneous judgment in this case, the majority opinion states, “If the defendant is of the opinion that the language of [the lease] grants it the option of paying or not paying, *** then counsel for defendant should have made his appearance before the circuit court.” Such exercise of raw power by both the trial and the appellate courts constitutes a gross miscarriage of justice. Accordingly, I dissent.